Exhibit 10.1

[Execution Copy]

SIXTH AMENDED AND RESTATED SECURED PROMISSORY NOTE

(For Revolving Line of Credit, Advances and Guaranteed Obligations)

(Up to) $3,000,000

April 29, 2012

Los Angeles, California

$1,426,100 (current balance under Revolving Line of Credit)

$2,301,100 (total Unpaid Balance)

For Value Received, the undersigned MyMedicalRecords, Inc. (formerly
mymedicalrecords.com, Inc.), a Delaware corporation ("Subsidiary") and
MMRGlobal, Inc. (formerly MMR Information Systems, Inc., formerly Favrille,
Inc.), a Delaware corporation ("Parent") (together, "Borrower"), promises to pay
to the order of The RHL Group, Inc., a California corporation ("Lender"), the
sum of up to Three Million Dollars ($3,000,000) on a revolving basis (sometimes
referred to as a "Reserve Line of Credit" herein) with interest from the date of
disbursement on the Unpaid Balance, as that term is used herein, and defined
below, from time to time outstanding. Capitalized terms used herein without
definition shall, unless otherwise indicated, have the meanings given to such
terms in the Security Agreement dated July 31, 2007, as amended on June 30, 2012
under the First Amended Security Agreement (together, the "Security Agreement"),
which grants certain security interests in the Collateral owned by Borrower, as
therein defined. Borrower and Lender agree that the terms of this Sixth Amended
and Restated Secured Promissory Note ("Sixth Amended Note") apply to the
increased Reserve Line of Credit.

This Sixth Amended Note is intended to update and amend that certain Secured
Promissory Note (the "Original Note") dated July 30, 2007, as amended by the
Amended and Restated Secured Promissory Note (the "First Amended Note"), dated
August 23, 2007, and as further amended by the Second Amended and Restated
Secured Promissory Note (the "Second Amended Note") dated August 1, 2008, which
was modified by the Allonge dated January 27, 2009 (the "Allonge"), which notes
were approved by the Borrower's Board of Directors by resolutions dated July 23,
2007, August 30, 2007 and June 2, 2008, respectively, which was further amended
by the Third Amended and Restated Secured Promissory Note dated April 29, 2009
(the "Third Amended Note"), which was further amended by the Fourth Amended and
Restated Secured Promissory Note dated April 29, 2010(the "Fourth Amended Note")
and further amended by the Fifth Amended and Restated Secured promissory Note
dated April 29, 2011 (the "Fifth Amended Note"). As stated therein, the Original
Note, the First Amended Note, the Second Amended Note, the Third Amended Note,
the Fourth Amended Note and the Fifth Amended Note provided for increases, if
necessary, in the amount of the Reserve Line of Credit, and the terms of the
Security Agreement provide for that agreement to apply to advances in excess of
the therein stated "Amount". The terms of the Security Agreement shall be deemed
to apply to, and a security interest is hereby granted to the Lender, for all
advances made, under this Sixth Amended Note to the same extent, validity,
security and priority as to advances under the Original Note, the First Amended
Note, the Second Amended Note, the Third Amended Note, the Fourth Amended Note
and the Fifth Amended Note, with the exception that this Sixth

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 1 of 6



Amended Note, and the Security Agreement, is deemed to apply to the Parent as
well as the Subsidiary.

The original of the First Amended Note, Second Amended Note, Third Amended Note,
including the Allonge, Fourth Amended Note, and Fifth Amended Note have been
marked as "superseded". If and only if the Sixth Amended Note is deemed
unenforceable, or if the Security Agreement is, for any reason, deemed not to
apply to the Sixth Amended Note, then the terms of the Fifth Amended Note, (or
the Fourth Amended Note or the Third Amended Note or the Second Amended Note
including the Allonge, or the First Amended Note or the Original Note, and the
Guaranty previously signed by the Parent, as the case may be and if necessary)
shall be deemed reinstated to the extent necessary to: (a) repay the advances of
the Lender, and (b) provide for security to the Lender.

The term "Unpaid Balance" shall mean all of the following: (a) the funds
actually lent to the Borrower, or either the Parent or the Subsidiary, including
interest, fees, and costs thereon (which includes reasonable legal expenses of
Lender in connection with this Sixth Amended Note) ; (b) any funds paid or
advanced for the benefit of the Borrower at the request of Borrower to third
parties, including charges made on the Lender's credit or charge cards, or
credit or charge cards for which Lender is liable (exclusive of interest on such
charges) ("Credit Card Advances") on or after July 23, 2007, (c) subject to the
last sentence of this paragraph, any amounts guaranteed by the Lender at the
request of Borrower, for which the guarantees are still outstanding (including
any personal guarantees by Robert H. Lorsch as approved by the Board of
Directors), (d) unpaid consulting fees, salary or expenses accrued or owed to
Lender. However, any amounts guaranteed by the Lender and unpaid consulting fees
shall not be included in the $3,000,000 Reserve Line of Credit limit.

The entire Unpaid Balance shall be due and payable at the end of each calendar
month, provided however, that if the Borrower is not otherwise in default under
the Original Note, the First Amended Note, the Second Amended Note, the Third
Amended Note, the Fourth Amended Note, the Fifth Amended Note or this Sixth
Amended Note or the Security Agreement, the Reserve Line of Credit shall
continue in existence for the next succeeding month, and payment of the full
Unpaid Balance shall be similarly deferred. However, notwithstanding any other
provision in this Note: (1) the obligation to pay interest on a monthly basis,
and the obligation to pay the Credit Card Advances, if any, shall continue to be
due and payable on a monthly basis, and (b) unless otherwise agreed in writing
by Lender, the entire unpaid balance shall be due and owing, without extension,
April 29, 2013 (the "Final Maturity Date").

The monthly payment shall not include any interest for amounts guaranteed by the
Lender unless the Lender has performed on the guarantee, whether by payment or
otherwise, except that on the Final Maturity Date the Borrower must pay all
amounts due, including payment in full of the amount of any still then
outstanding guarantees (which latter amount shall be placed in a trust account
pending payment by the Borrower of the guaranteed obligation (and subsequent
release of the funds back to the Borrower) or payment to the guaranteed party in
accordance with any agreement between the Lender and the guaranteed party.)

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 2 of 6



Upon the occurrence of an Event of Default, as defined in this Note or the
Security Agreement, the Final Maturity Date shall be accelerated as against the
Parent, the Subsidiary, or both, without further action by the Lender.

Interest shall accrue at the rate equal to the lesser of 10% per annum or the
maximum rate allowed under the California Constitution. Said rate shall continue
in effect for the entire period of the Reserve Line of Credit up to the Final
Maturity Date. At no time shall the interest rate, and fees, if applicable,
exceed the maximum rate chargeable by law.

Borrower acknowledges and agrees that the Unpaid Balance is presently due and
owing, that the Unpaid Balance is $2,161,100 as of April 29, 2012, that the
amount under the revolving line is $1,426,100 (not including consulting fees and
guarantees as per the last sentence under the "Unpaid Balance" paragraph above),
and that there are no defenses, at law or in equity, to the amount due under
this Note as of the date of the execution of this Note.

Lender will receive, concurrently with the execution of this Sixth Amended Note,
2,852,200 warrants to acquire shares of Parent's common stock at an exercise
price of $0.02 per share which represents two warrants per dollar outstanding on
the Note as of the renewal date. Such warrants shall be fully vested and be
exercisable in cash or in a cashless exercise at any time prior to their fifth
anniversary of issuance, and which shall be non-transferrable without the
consent of Parent, which consent is not to be unreasonably withheld.

All payments on this Note are payable at, and all writings respecting the
warrants shall be sent to, Lender's accountant at the following address, with a
copy to Borrower: Anderson Financial, 12021 Wilshire Blvd., Suite 866, Los
Angeles, California 90025, Attn: Marilyn Anderson, and RHL Group, PO Box 17034,
Beverly Hills, CA 90210, or at such other place as the Lender or any other
holder hereof shall notify Borrower in writing.

All payments received by the Lender on this Note may be applied by Lender as
follows: first, to the payment of all fees and expenses owed under this Note or
the Security Agreement ; second, to the payment of accrued and unpaid interest
then due and owing; and third, to principal or as otherwise indicated by Lender.

This Note may be prepaid in whole or in part, without penalty. In the event of
partial prepayments, the prepayments and proceeds shall be applied as described
in the just preceding paragraph.

Notwithstanding anything else in this Agreement, the entire Unpaid Balance shall
be due and owing, without extension on the occurrence of any of the following,
unless otherwise agreed by Lender in writing: (a) a change in ownership or
control of Borrower in an amount equal to or greater than one-third (1/3) of
outstanding voting stock, other than transactions on a publicly traded market in
the regular course of trading; (b) a transfer of at least one-third (1/3) of the
assets of Borrower; (c) a change in the composition of Borrower's Board of
Directors, Officers and/or senior management which is not approved by Lender;
(d) Parent or Subsidiary shall first be the subject of a case pending in any
United States Bankruptcy Court; (e) Parent or Subsidiary shall suffer the
appointment of a receiver appointed in any state or federal court action, or
other proceeding; (f) Parent or Subsidiary shall be the subject of any writ of
attachment or writ of

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 3 of 6



execution; (g) Parent or Subsidiary shall not be in full compliance with all of
its covenants in prior agreements by June 30, 2012; (h) Parent and Subsidiary
shall fall out of compliance with its covenants on or after June 30,2012; (i)
Borrower shall have less than $200,000 in cash in its bank accounts or such
other amount as necessary to maintain operations, whichever is greater, through
the subsequent thirty (30) days on and after June 30, 2012; or (j) Subsidiary
and Parent shall not timely pay any obligations due respecting payroll and all
associated payroll taxes at any time during the term of the Note.
Notwithstanding the foregoing sentence, Lender hereby expressly waives, both now
and in the future, any Default or Event of Default under this Note and the
Security Agreement that arises from or is related to the Closing (as that term
is defined in the Agreement and Plan of Merger and Reorganization dated November
8, 2008 by and among Borrower, Parent and a wholly-owned merger subsidiary of
Parent (the "Merger Agreement") and the consummation of the transactions
described in the Merger Agreement.

The Security Agreement relating to the Original Note, the Amended Note, the
Second Amended Note, the Third Amended Note, The Fourth Amended Note, the Fifth
Amended Note and this Sixth Amended Note shall jointly be referred to as the
"Loan Documents".

Upon the happening of any failure to make any payment under the Loan Documents,
or any other "Event of Default" as defined in the Security Agreement, Lender may
at its option declare the entire unpaid balance of this Note, together with
interest accrued thereon, to be immediately due and payable. Upon receiving
notice of Default, Borrower will have 15 calendar days to cure such Event of
Default. In the event the Borrower fails to cure the default, the Lender may
proceed to exercise any rights or remedies that it may have under any of the
Loan Documents or under this Note or such other rights and remedies which,
subject to the provisions of this Note and Loan Documents, the Lender may have
at law, equity or otherwise. In the event of such acceleration, Borrower may
discharge its obligations to the Lender by paying the unpaid balance hereof as
of the date of such payment, plus accrued interest and fees, in the manner set
forth above.

Upon an Event of Default (as defined in the Security Agreement), the interest
rate hereunder shall be computed as the higher of: (a) the highest rate then
allowed by law, or (b) the rate described herein.

After default, in addition to principal and accrued interest, the Lender shall
be entitled to collect all costs of collection, including, but not limited to,
reasonable attorneys' fees incurred in connection with any of the lender's
reasonable collection efforts, whether or not suit on this Note is filed, and
all such costs and expenses shall be payable on demand.

No failure on the part of the Lender or other holder hereof to exercise any
right or remedy hereunder, whether before or after the happening of a default,
shall constitute a waiver thereof, and no waiver of any past default shall
constitute waiver of any future default or of any other default. No failure to
accelerate the debt evidenced hereby by reason of default hereunder, or
acceptance of a past due installment or indulgence granted from time to time
shall be construed to be a waiver of the right to insist upon prompt payment
thereafter, or shall be deemed to be a novation of this Note or as a
reinstatement of the debt evidenced hereby or a waiver of such right of
acceleration or any other right, or be construed so as to preclude the exercise
of any right which Lender may have, whether by the laws of the State of
California, by agreement or

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 4 of 6



otherwise, and Borrower and each endorser or guarantor hereby expressly waives
the benefit of any statute or rule of law or equity which would produce a result
contrary to or in conflict with the foregoing. This Note may not be changed
orally, but only by an agreement in writing signed by the party against whom
such agreement is sought to be enforced.

Borrower and each endorser or guarantor of this Note hereby waives presentment,
protest, demand, and diligence, notice of dishonor and notice of nonpayment.

All agreements between Borrower and Lender, whether now existing or hereafter
arising, and whether oral or written, are hereby expressly limited so that in no
contingency or event whatsoever, whether by acceleration of maturity hereof or
otherwise, shall the amount paid or agreed to be paid to Lender of the holder
hereof, or collected by Lender or such holder for the use, forbearance or
detention of the money to be loaned hereunder or otherwise, or for the payment
or performance of any covenant or obligation contained herein, or in any other
document pertaining to the indebtedness evidenced hereby, exceed the maximum
amount permissible under governing usury laws as applicable in this transaction,
If, under any circumstances whatsoever, fulfillment of any provision hereof or
of the Loan Documents or any other documents, at the time performance of such
provision shall be due, shall involve exceeding the limit of validity prescribed
by law for this transaction, then the obligation to be fulfilled shall be
reduced to the limit of such validity; and if under any circumstances Lender or
other holder hereof shall ever receive an amount deemed interest by applicable
law, which would exceed the highest lawful rate allowed for this transaction,
such amount that would be excessive interest under governing laws as applicable
to this transaction shall be applied to the reduction of the principal amount
owing hereunder and not to the payment of interest, or if such excessive
interest exceeds the unpaid balance of principal and such other indebtedness,
the excess shall be deemed to have been a payment made by mistake and shall be
refunded to Borrower or to any other person making such payment on Borrower's
behalf. All sums paid or agreed to be paid to the holder hereto for the use,
forbearance or detention of the indebtedness of Borrower evidenced hereby,
outstanding from time to time shall, to the extent permitted by governing law,
and to the extent necessary to preclude exceeding the limit of validity
prescribed by law as applicable to this transaction, shall be amortized,
pro-rated, allocated and spread from the date of disbursement of the proceeds of
this Note until payment in full of the loan evidenced hereby so that the actual
rate of interest on account of such indebtedness is uniform throughout the term
hereof. The terms and provisions of this paragraph shall control and supersede
every other provision of all agreements between Borrower, and endorser or
guarantor and Lender.

This Note shall be governed by and construed under the laws of the State of
California applicable to contracts made and to be performed entirely in that
State without regard to the principles thereof regarding conflict of laws.
Borrower and each endorser or guarantor hereby submits to personal jurisdiction
in said State for the enforcement of Borrower's obligations hereunder, and
waives any and all personal rights under the law of the other state to object to
jurisdiction within such State for the purposes of litigation to enforce such
obligations of Borrower. In the event such litigation is commenced, Borrower
agrees that service of process may be made and personal jurisdiction over
Borrower obtained, by service of a copy of the summons, complaint and other
pleadings required to commence such litigation upon Borrower's appointed agent
for service of process in such state with a copy to:

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 5 of 6

Ingrid Safranek
MMRGlobal, Inc.
MyMedicalRecords, Inc.

4401 Wilshire Blvd., Suite 200
Los Angeles, CA 90010

The holder of this note shall be entitled, without limitation, to all of the
rights and remedies of the Lender under the Loan Agreements with respect to this
Note. In the event of any conflict between the terms and conditions of the
Security Agreement and those of this Note, the terms and conditions of this Note
shall control. The obligations of Borrower pursuant to this Note are secured by
the Security Agreement.

Borrower represents that it has obtained all of the corporate authority
necessary to execute this Note.

IN WITNESS WHEREOF, Borrower has executed this instrument by its duly authorized
signatories as of the date first above written.

"Borrower"

MyMedicalRecords, Inc., a Delaware corporation ("Subsidiary")

Name: Ingrid Safranek

Title: CFO

Signature: ______________________________

Date: June 22, 2012

MMRGlobal, Inc., a Delaware corporation ("Parent")

Name: Ingrid Safranek

Title: CFO

Signature: ______________________________

Date: June 22, 2012

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 6 of 6

